United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Proctorville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-830
Issued: August 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2014 appellant, through his representative, filed a timely appeal from the
January 15, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied authorization for appellant’s back surgery.
FACTUAL HISTORY
On April 24, 2007 appellant, a 54-year-old rural carrier associate, sustained a traumatic
injury in the performance of duty when he reached in the back seat of his vehicle to retrieve a
bundle of mail. He felt something in his back, which began to hurt. Appellant described the
nature of his injury as “back and down left leg.” He indicated that he was quickly bedridden.
1

5 U.S.C. § 8101 et seq.

A magnetic resonance imaging (MRI) scan obtained on May 8, 2007 showed a large
central L4-5 disc herniation with inferior extrusion of disc content on the left almost to the level
of the L5-S1 disc space and with effacement and impression on the exiting nerve root structures.
Appellant underwent a left L4-5 lumbar microdiscectomy the following day. The
surgeon removed the disc material so as to free up the thecal sac and nerve root. “I felt
superiorly, medially and inferiorly and laterally out the foramen, above and below the nerve root.
Everything was nice and loose.”
OWCP accepted appellant’s claim for lumbar radiculopathy.
Two months after surgery, appellant was significantly improved.
OWCP asked its medical adviser to explain whether the surgery was necessary based
upon the accepted condition, and whether the claim should be expanded to accept other
conditions. The medical adviser noted that appellant had back pain for one month prior to the
April 24, 2007 injury, and the record showed significant preexisting degenerative disease. “In
addition, the mechanism of injury would not support a herniated disc. There was no lifting
injury in question. Therefore, in my opinion the surgery ... was not necessary based upon the
accepted condition, and the claim should not be expanded to accept any additional conditions.”
In a decision dated October 1, 2012, OWCP denied authorization for appellant’s
May 2007 surgery. It explained that the surgery related to a lumbar disc displacement, a
condition not accepted in the case.
Following a January 16, 2013 telephonic hearing, an OWCP hearing representative
observed that appellant had sustained a twisting-type injury at work while reaching into the back
of his vehicle on April 24, 2007. Appellant reported a worsening of his symptoms and disability
to the extent that he could not drive or walk. Within two weeks, he underwent lumbar disc
surgery. Given this time line, and the circumstances surrounding the claim, the hearing
representative found in an April 18, 2013 decision that OWCP’s medical adviser did not provide
sufficient rationale to support his opinion.
Although there was evidence that appellant had back pain and degenerative disc disease
prior to the work injury, the hearing representative explained that it was not necessary to prove a
significant contribution of employment factors for the purpose of establishing the element of
causal relationship. If the employment factor contributed in any way to appellant’s condition,
such condition would be considered employment related for purposes of compensation under
FECA. Further, the hearing representative noted that OWCP’s medical adviser failed to discuss
the actual mechanism of injury in appellant’s case, and failed to discuss with any degree of
medical reasoning whether the work incident caused or contributed to the subsequent lumbar
herniated disc or disc surgery following the work injury. The hearing representative also noted
that the medical adviser failed to discuss whether the surgery was likely to cure, give relief,
reduce the degree or period of disability, or aid in lessening the amount of monthly
compensation.
In a supplemental report, OWCP’s medical adviser stated that the incident in question
was reaching back to the back of the truck to get a package “and, in all likelihood, the pain was
2

already present, and it would not have been expected that this type of activity would have caused
any significant aggravation.” The medical adviser continued: “Therefore, taking the entire
matter under consideration, it is clear that the primary problem was preexisting disease. There is
no question that there was a very large extruded herniated disc where the disc material herniated
from the disc space and left the space and went into the canal. This, in all likelihood, could not
have occurred with mechanism described.” The medical adviser added: “It is possible, however
there is no documentation to support it, that this twisting injury could have caused some
aggravation of the preexisting herniated disc. However, the overwhelming abundance of records
would indicate the primary difficulty was preexisting, and the incident that was reported in all
likelihood, did not aggravate the existing condition. There was certainly no evidence to suggest
that it caused it.”
In a decision dated January 15, 2014, OWCP denied authorization for appellant’s back
surgery.
LEGAL PRECEDENT
The United States shall furnish to an employee who is injured while in the performance
of duty the services, appliances and supplies prescribed or recommended by a qualified physician
that the Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of
any disability or aid in lessening the amount of any monthly compensation.2 OWCP must
therefore exercise discretion in determining whether the particular service, appliance or supply is
likely to effect the purposes specified in FECA.3 The only limitation on OWCP’s authority is
that of reasonableness.4
A claimant seeking compensation under FECA has the burden of establishing the
essential elements of his claim.5 In order to be entitled to reimbursement for medical expenses,
the employee must establish that the expenditures were incurred for treatment of the effects of an
employment-related injury. Proof of causal relation in a case such as this must include
supporting rationalized medical opinion evidence.6
OWCP, however, is not a disinterested arbiter. Rather, it performs the role of adjudicator
on the one hand and gatherer of the relevant facts and protector of the compensation fund on the
other, a role that imposes an obligation on OWCP to see that its administrative processes are

2

5 U.S.C. § 8103(a).

3

See Marjorie S. Geer, 39 ECAB 1099 (1988) (OWCP has broad discretionary authority in the administration of
FECA and must exercise that discretion to achieve the objectives of section 8103).
4

Daniel J. Perea, 42 ECAB 214 (1990).

5

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

6

John R. Benton, 15 ECAB 48 (1963); see S.B., Docket No. 11-1332 (issued September 12, 2012) (the issue was
whether the claimant had established that her October 2002 surgery was causally related to the accepted May 2000
lumbar subluxation injury).

3

impartially and fairly conducted.7 It thus shares responsibility in the development of the
evidence.8 Once it procures medical opinion, OWCP must do a complete job.9 It has the
responsibility to obtain from its referral physician an evaluation that will resolve the issue
involved in the case.10
ANALYSIS
OWCP asked its medical adviser to explain whether appellant’s May 9, 2007 surgery was
necessary based upon the accepted condition, and whether the claim should be expanded to
accept other conditions. The hearing representative found, however, that the opinion of the
medical adviser was not sufficiently rationalized.
As the hearing representative noted, appellant sustained a twisting-type injury at work
while reaching into the back of his vehicle on April 24, 2007. He felt something in his back and
had back pain down the left leg. Appellant quickly became bedridden. An MRI scan showed a
large disc herniation at L4-5 with disc extrusion on the left impressing on the exiting nerve root
structures. Appellant underwent a left L4-5 lumbar microdiscectomy the following day to
remove the disc material and free up the thecal sac and nerve root. Two months later, he was
significantly improved.
It was after this surgery that OWCP accepted appellant’s claim for lumbar radiculopathy.
Under the circumstances, the hearing representative found that the medical adviser’s
opinion required clarification, including whether the surgery was likely to cure, give relief,
reduce the degree or period of disability, or aid in lessening the amount of monthly
compensation.
OWCP’s medical adviser provided no additional medical rationale. He continued to
emphasize that appellant’s “primary problem” was preexisting disease. The medical adviser
allowed that it was medically possible for the twisting incident to have aggravated a preexisting
herniated disc, but it would not be expected that this type of activity would cause any
“significant aggravation.”
The Board finds that the opinion of the medical adviser is still not well rationalized. The
medical adviser failed to explain from a medical or biomechanical perspective why a twisting
motion, such as when a man of appellant’s habitus reaches to the back of a vehicle to pick up a
bundle of mail, cannot herniate an already degenerated disc. He did indicate that an aggravation
of a preexisting herniated disc was possible, but he could only speculate in the absence of
probative evidence that appellant’s L4-5 disc herniation was, in fact, preexisting. That
appellant’s “primary problem” was preexisting degenerative disease or that the incident could
7

Thomas M. Lee, 10 ECAB 175, 177 (1958).

8

Mary A. Barnett (Frederick E. Barnett), 17 ECAB 187, 189 (1965).

9

William N. Saathoff, 8 ECAB 769 (1956).

10

Mae Z. Hackett, 34 ECAB 1421, 1426 (1983); Richard W. Kinder, 32 ECAB 863, 866 (1981).

4

not, in the medical adviser’s opinion, have caused any “significant aggravation” is beside the
point. As the hearing representative well explained, causal relationship does not require an
aggravation to be significant.11
Moreover, OWCP has accepted the element of causal relationship, at least insofar as the
April 24, 2007 work incident and appellant’s lumbar radiculopathy are concerned. For purposes
of authorizing surgery, it does not matter whether the work incident precipitated the L4-5 disc
herniation or merely aggravated it. The question for determination is whether the left L4-5
lumbar microdiscectomy on May 9, 2007 was, in the words of the statute, likely to cure, give
relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation with respect to the accepted condition of lumbar radiculopathy. The
opinion OWCP obtained from its medical adviser did not satisfactorily resolve this issue.
In William N. Saathoff,12 the claimant failed to provide any medical evidence of causal
relationship. The Board explained that the Bureau of Employees’ Compensation (now known as
OWCP) could have rejected the claim at that point on the basis that the claimant failed to sustain
his burden of proof. By undertaking development of the medical evidence from a referral
physician, the Bureau obligated itself to give the medical expert a proper frame of reference. As
the medical opinion it adduced was not directed to the question of causal relationship, and as the
deficiency was attributable to the Bureau, the Board set aside the rejection of the claim and
remanded the case to the Bureau for further development of the medical evidence.
The Board applied the same reasoning when OWCP obtained an insufficient report from
its medical adviser. In the case of Mary A. Barnett (Frederick E. Barnett),13 the only medical
opinion in the case was from the Bureau’s medical adviser, but he predicated his conclusion on
the fact that the employee was not doing physical or mental exertion beyond the usual call of
duty when suffering from his fatal heart attack. FECA, however, did not require unusual
exertion or stress as a prerequisite for compensability. Finding that the Bureau shared
responsibility in the development of the evidence, the Board remanded the case for referral to a
specialist in cardiology for an opinion on causal relationship.
In the present case, appellant submitted no rationalized medical opinion on whether his
left L4-5 lumbar microdiscectomy on May 9, 2007 was appropriate for the accepted lumbar
radiculopathy.14 As in Saathoff, OWCP might have denied authorization at that point on the
basis that appellant had failed to sustain his ultimate burden of proof to establish that he was
entitled to such benefits. By undertaking development of the medical evidence from its medical

11

Beth P. Chaput, 37 ECAB 158 (1985) (it is not necessary to prove a significant contribution of employment
factors to a condition for the purpose of establishing causal relationship).
12

Supra note 8.

13

17 ECAB 187 (1965).

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disability Management, Chapter 2.600.7.d(2)
(September 2010) (if the attending physician requests authorization for surgery, OWCP should ensure that medical
rationale has been provided to establish that the proposed surgery is appropriate for the accepted conditions).

5

adviser, as in Barnett, OWCP obligated itself to obtain a medical opinion that would resolve the
issue.
As OWCP undertook development of the medical evidence but failed to obtain an opinion
that rationally resolved whether the May 9, 2007 surgery should be authorized, and whether the
case should be expanded to include other conditions, the Board finds that OWCP has an obligation
to pursue the issue further. Accordingly, the Board finds that OWCP abused its discretion in
denying authorization upon the medical opinion adduced. The Board will therefore set aside
OWCP’s January 15, 2014 decision denying authorization and will remand the case for further
development of the medical opinion evidence. OWCP shall request an opinion from the attending
physician or refer the case to a second opinion specialist for an evaluation of the written record15 to
determine whether appellant’s left L4-5 lumbar microdiscectomy on May 9, 2007 was, in the
words of the statute, likely to cure, give relief, reduce the degree or the period of any disability or
aid in lessening the amount of any monthly compensation with respect to the accepted condition
of lumbar radiculopathy.
After such further development as may become necessary, OWCP shall issue a de novo
decision on the issue of authorization for surgery.
CONCLUSION
The Board finds that OWCP did not properly deny authorization for appellant’s back
surgery. Further development of the medical opinion evidence is warranted.

15

Id., Developing and Evaluating Medical Evidence, Chapter 2.810.10.f (September 2010) (a second opinion
examination should not be requested, since a physical evaluation after the surgery was performed would have
limited value).

6

ORDER
IT IS HEREBY ORDERED THAT the January 15, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: August 22, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

